Exhibit 10.2

Execution Version

EIGHTH LOAN DOCUMENTS MODIFICATION AGREEMENT

THIS EIGHTH LOAN DOCUMENTS MODIFICATION AGREEMENT (this “Amendment”) is made and
entered into as of the 23rd day of December, 2014, by and among PRGX GLOBAL,
INC., a Georgia corporation (“PRGX”), PRGX USA, INC., a Georgia corporation
(“PRG-USA”) (PRGX and PRG-USA are each individually, a “Borrower”, and
collectively, the “Borrowers”), each of the Subsidiaries of PRGX listed on
Schedule A hereto (each such Subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”), and SUNTRUST BANK, as Administrative Agent, the
sole Lender and Issuing Bank.

BACKGROUND STATEMENT

WHEREAS, Borrowers have entered into that certain Revolving Credit and Term Loan
Agreement, dated as of January 19, 2010 (as may have been and may be
subsequently amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement”), with the Administrative Agent, the
issuing bank thereunder and the lenders from time to time party thereto (the
“Lenders”); and

WHEREAS, Guarantors and Administrative Agent have entered into that certain
Subsidiary Guaranty Agreement, dated as of January 19, 2010 (as may have been
and may be subsequently amended, restated, supplemented or otherwise modified
from time-to-time, the “Subsidiary Guaranty Agreement”); and

WHEREAS, Borrowers and Guarantors have entered into various other instruments,
agreements, documents and writings in connection with the Credit Agreement and
the Subsidiary Guaranty Agreement (as may have been and may be subsequently
amended, restated, supplemented or otherwise modified from time-to-time,
collectively, the “Loan Documents”); and

WHEREAS, Administrative Agent, the Issuing Bank and the Lenders have agreed to
amend, restate and replace the Credit Agreement in its entirety, as more
specifically set forth herein, provided, however, that Borrowers and Guarantors
fully comply with the provisions of this Amendment; and

WHEREAS, Guarantors are willing to reaffirm the covenants, representations and
warranties set forth in the Subsidiary Guaranty Agreement.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, Borrowers, Guarantors, Administrative Agent,
the sole Lender and Issuing Bank agree as follows:

1. Conditions Precedent. Notwithstanding any other provision of this Amendment,
and without affecting in any manner the rights of Administrative Agent, the sole
Lender or the Issuing Bank hereunder, it is understood and agreed that this
Amendment shall not become effective, and the Loan Parties shall have no rights
under this Amendment, until: (i)



--------------------------------------------------------------------------------

Administrative Agent shall have received fully executed counterparts to this
Amendment from the Loan Parties and (ii) the conditions precedent set forth in
Section 3.1 of the Amended & Restated Credit Agreement (as defined herein) shall
have been satisfied.

2. Amendment & Restatement of Credit Agreement. The Loan Parties, Administrative
Agent, the sole Lender and Issuing Bank hereby acknowledge and agree that, as of
the date hereof, the Credit Agreement is hereby amended, restated and replaced
in its entirety by that certain Amended & Restated Revolving Credit Agreement
dated as of even date hereof, executed by and among the Borrowers and SunTrust
Bank, as Administrative Agent, the sole Lender and Issuing Bank (the “Amended &
Restated Credit Agreement”). The Loan Parties, Administrative Agent, the sole
Lender and Issuing Bank hereby further acknowledge and agree that any references
in any of the Loan Documents to the Credit Agreement shall, on a going forward
basis, now refer to the Amended & Restated Credit Agreement, as the same may
subsequently amended, restated, supplemented or otherwise modified from
time-to-time. All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Amended & Restated Credit Agreement.

3. Modification of Loan Documents.

(a) The Security Agreement is hereby amended, effective as of the date hereof,
by deleting Section 5(b)(v) in its entirety and replacing it with the following:

“[Intentionally Omitted].”

(b) Any references in the Subsidiary Guaranty Agreement, the Security Agreement
and the Equity Pledge Agreement to the “Closing Date” are hereby amended,
effective as of the date hereof, to refer to “January 19, 2010”.

4. Ratification and Reaffirmation. Except as herein expressly modified or
amended, all the terms and conditions of the other Loan Documents are hereby
ratified, affirmed, and approved. As of the date hereof, Borrowers hereby
reaffirm and restate each and every warranty and representation set forth in any
Loan Document, in each case except to the extent such warranty or representation
expressly relates to an earlier date.

5. Reaffirmation of Guaranty. Guarantors hereby ratify, confirm, reaffirm and
covenant that the Subsidiary Guaranty Agreement which they have executed is
validly existing and binding against each of them under the terms of such
Subsidiary Guaranty Agreement. Guarantors hereby reaffirm and restate, as of the
date hereof, all covenants, representations and warranties set forth in the
Subsidiary Guaranty Agreement, and specifically reaffirm that each of their
obligations under the Subsidiary Guaranty Agreement extend and apply for all
purposes to the Amended & Restated Credit Agreement.

6. No Novation. The parties hereto hereby acknowledge and agree that neither
this Amendment nor the Amended & Restated Credit Agreement shall constitute a
novation of the indebtedness evidenced by any of the Loan Documents, and further
that the terms and provisions of the Loan Documents shall remain valid and in
full force and effect except as be herein modified and amended.

 

2



--------------------------------------------------------------------------------

7. Release. For purposes of this Paragraph 7, the term “Borrower Parties” shall
mean Borrowers and Guarantors collectively and the term “Lender Parties” shall
mean Administrative Agent, Lenders and Issuing Bank, and shall include each of
their respective predecessors, successors and assigns, and each past and
present, direct and indirect, parent, subsidiary and affiliated entity of each
of the foregoing, and each past and present employee, agent, attorney-in-fact,
attorney-at-law, representative, officer, director, shareholder, partner and
joint venturer of each of the foregoing, and each heir, executor, administrator,
successor and assign of each of the foregoing; references in this paragraph to
“any” of such parties shall be deemed to mean “any one or more” of such parties;
and references in this sentence to “each of the foregoing” shall mean and refer
cumulatively to each party referred to in this sentence up to the point of such
reference. Each Borrower and each Guarantor hereby acknowledges, represents and
agrees: that, as of the date hereof, Borrowers and Guarantors have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Amended & Restated Credit Agreement, the
Subsidiary Guaranty Agreement, the other Loan Documents or the Obligations, or
with respect to any other documents or instruments now or heretofore evidencing,
securing or in any way relating to the Obligations (all of said defenses,
setoffs, claims, counterclaims or causes of action being hereinafter referred to
as “Loan Related Claims”); that, to the extent that Borrowers or Guarantors may
be deemed to have any Loan Related Claims as of the date hereof, Borrowers and
Guarantors do hereby expressly waive, release and relinquish any and all such
Loan Related Claims, whether or not known to or suspected by Borrowers and
Guarantors; that Borrowers and Guarantors shall not institute or cause to be
instituted any legal action or proceeding of any kind based upon any Loan
Related Claims; and that Borrowers and Guarantors shall indemnify, hold harmless
and defend all Lender Parties from and against any and all Loan Related Claims
and any and all losses, damages, liabilities and related reasonable expenses
(including reasonable fees, charges and disbursements of any counsel for any
Lender Parties) suffered or incurred by any Lender Parties as a result of any
assertion or allegation by any Borrower Parties of any Loan Related Claims or as
a result of any legal action related thereto, provided that such indemnity shall
not , as to any Lender Parties, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from (i) the gross negligence or willful misconduct of such Lender Parties or
(ii) a claim brought by any Borrower or Guarantor against any Lender Parties for
breach in bad faith of such Lender Parties’ obligations under any Loan Document.
Notwithstanding the foregoing provisions of this Paragraph 7, Borrowers and
Guarantors make no such releases, representations, warranties, standstills or
agreements with respect to any future Loan Related Claims.

8. Authority. Each Borrower and Guarantor hereby represents and warrants that
the execution, delivery and performance of this Amendment by it has been duly
authorized by all necessary actions of each Borrower and Guarantor, and do not
and will not violate any provision of law, or any writ, order or decree of any
court or governmental authority or agency or any provision of the organizational
documents of any Borrower or Guarantor, and do not and will not, with the
passage of time or the giving of notice, result in a breach of, or constitute a
default or require any consent under, or result in the creation of any Lien upon
any property or assets of any Borrower or Guarantor pursuant to, any law,
regulation, instrument or agreement to which any Borrower or Guarantor is a
party or by which any Borrower or any Guarantor or any of their respective
properties may be subject, bound or affected.

 

3



--------------------------------------------------------------------------------

9. No Waiver or Implication. Borrowers and Guarantors hereby agree that nothing
herein shall constitute a waiver by Administrative Agent or any Lender of any
default, whether known or unknown, which may now exist under the Amended &
Restated Credit Agreement or any other Loan Document. Borrowers and Guarantors
hereby further agree that no action, inaction or agreement by Administrative
Agent or any Lender, including, without limitation, any extension, indulgence,
waiver, consent or agreement of modification which may have occurred or have
been granted or entered into (or which is now occurring or is being granted or
entered into hereunder or otherwise) with respect to nonpayment of the Loans or
any portion thereof, or with respect to matters involving security for the
Loans, or with respect to any other matter relating to the Loans, shall require
or imply any future extension, indulgence, waiver, consent or agreement by
Administrative Agent or any Lender. Borrowers and Guarantors hereby acknowledge
and agree that Administrative Agent and Lenders have made no agreement, and are
in no way obligated, to grant any future extension, indulgence, waiver or
consent with respect to the Loans or any matter relating to the Loans.

10. No Release of Collateral. Borrowers and Guarantors further acknowledge and
agree that neither this Amendment nor the Amended & Restated Credit Agreement
shall in any way occasion a release of any collateral held by Administrative
Agent as security to or for the Loans, and that all collateral held by
Administrative Agent as security to or for the Loans shall continue to secure
the Loans.

11. Strict Compliance. Except as expressly modified hereby, Borrowers and
Guarantors are hereby notified that Administrative Agent, the Issuing Bank and
the Lenders demand that Borrowers and Guarantors strictly comply with the terms
of this Amendment, the Amended & Restated Credit Agreement and the other Loan
Documents, in each case, as amended hereby. This notice evidences the intent of
Administrative Agent, the Issuing Bank and the Lenders to rely on the exact
terms of this Amendment and the Amended & Restated Credit Agreement and the
other Loan Documents, in each case, as amended hereby.

12. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original hereof and submissible into evidence
and all of which together shall constitute one instrument.

13. Headings. The headings of the paragraphs and other provisions hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.

14. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrowers, Guarantors, Administrative Agent, Lenders, Issuing
Bank and their respective heirs, successors and assigns, whether voluntary by
act of the parties or involuntary by operation of law.

(Signatures on following page)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.

 

PRGX GLOBAL, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX USA,
INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGDS,
LLC, a Georgia limited liability company By:  

/s/ Peter Limeri

  (SEAL) Name:   Peter Limeri Title:   Chief Financial Officer PRGFS, INC., a
Delaware corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL]

 

(Signatures continue on following page)

 

[Eighth Amendment]



--------------------------------------------------------------------------------

PRG INTERNATIONAL, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGTS,
LLC, a Georgia limited liability company By:  

/s/ Peter Limeri

  (SEAL) Name:   Peter Limeri Title:   Chief Financial Officer PRGX ASIA, INC.,
a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX
AUSTRALIA, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL]  

 

(Signatures continue on following page)

 

[Eighth Amendment]



--------------------------------------------------------------------------------

PRGX BELGIUM, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX
BRASIL, LLC, a Georgia limited liability company By:  

/s/ Peter Limeri

  (SEAL) Name:   Peter Limeri Title:   Chief Financial Officer PRGX CANADA, LLC,
a Georgia limited liability company By:  

/s/ Peter Limeri

  (SEAL) Name:   Peter Limeri Title:   Chief Financial Officer PRGX EUROPE,
INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL]

 

(Signatures continue on following page)

 

[Eighth Amendment]



--------------------------------------------------------------------------------

PRGX FRANCE, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX
GERMANY, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX
MEXICO, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL]

 

(Signatures continue on following page)

 

[Eighth Amendment]



--------------------------------------------------------------------------------

PRGX NETHERLANDS, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX NEW
ZEALAND, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX
PORTUGAL, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL]

 

(Signatures continue on following page)

 

[Eighth Amendment]



--------------------------------------------------------------------------------

PRGX SCANDINAVIA, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX
SPAIN, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX
SWITZERLAND, INC., a Georgia corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL]

 

(Signatures continue on following page)

 

[Eighth Amendment]



--------------------------------------------------------------------------------

PRGX TEXAS, INC., a Texas corporation By:  

/s/ Peter Limeri

Name:   Peter Limeri Title:   Chief Financial Officer [CORPORATE SEAL] PRGX
COMMERCIAL LLC, a Georgia limited liability company By:  

/s/ Peter Limeri

  (SEAL) Name:   Peter Limeri Title:   Chief Financial Officer

 

(Signatures continue on following page)

 

[Eighth Amendment]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent, the sole Lender and Issuing Bank By:  

/s/ D. Scott Cathcart

Name:   D. Scott Cathcart Title:   SVP

(End of signatures)

 

[Eighth Amendment]